The following' decision has been given by
Judge WYLIE,
of Washington:
First. Until a creditor has proved his claim, he ought not to be heard as a creditor, and he has no right to be heard in any other character.
Second. Where a creditor wishes to oppose the discharge of a bankrupt on the ground that he has committed fraud, or done, suffered, or been privy to some act specified in the bankrupt act as a ground for withholding such discharge, the orderly conduct of the business requires that the trial of all such questions should be postponed till the hearing of the petition for discharge.